DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2, 5-6, 9, 17, 20, 24, 79, 102, 106-107 and 109-117 are pending:
	Claims 105-107 and 109-117 are rejected. 
	Claims 1-2, 5-6, 9, 17, 20, 24, 79 & 102 have been withdrawn.
	Claims 105-107 have been amended. 
	Claims 110-117 have been added. 
	Claims 3-4, 7-8, 10-16, 18-19, 21-23, 25-78, 80-101, 103-104 and 108 have been cancelled. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 09/09/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 09/09/2022 has been entered.
Response to Amendments
Amendments filed 09/09/2022 have been entered. 
Response to Arguments
Arguments filed 09/09/2022 have been entered. Arguments were fully considered. 
On pages 10 and 12 of Applicant arguments, Applicant argues that:
The Applicant notes that claim 105 requires that the bio-electrochemical sensor comprises an anode electrode and a cathode electrode, where each of the anode and cathode electrodes is within one chamber of the treatment system. Silver does not teach this feature. Instead, Silver teaches a first chamber 302 includes anode 308, and a second chamber 304 includes cathode 310. Therefore, Silver does not teach each of the anode and cathode electrodes are within one chamber, as required by claim 105.

The Applicant refers the Examiner to page 10, lines 14-20 and page 11, lines 18-24, where Silver teaches that the reactor comprises two chambers. In conjunction with the teachings of Silver described above, the electrodes of Silver are not located within the same chamber. 

For at least this reason, withdrawal of the provisional rejection is requested.

	This argument is not persuasive because Silver further discloses, in one embodiment, that the anode 204 and cathode 206 are located within a single chamber as shown in Fig. 2. Silver also discloses that in another embodiment, the system 300 shown in Fig. 3 is a single chamber (Silver, see pg. 16, lines 9-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Streets and the copending claims by incorporating the anode and cathode within an anaerobic digestion system as disclosed by Silver because said anode and said cathode enhance methane production or controlling elements of an anaerobic digestion process (Silver, see pg. 3, lines 24-29).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Terminal Disclaimer
Terminal Disclaimer filed 02/11/2022 only overcomes the double patenting rejection for Application 16/463,751 but does not overcome the double patenting rejection of Application 17/055,017. 
Claim Objections
Claims 105-107 and 110-117 are objected to because of the following informalities:  Claim 105 recites “the electric ouptut”; consider rephrasing to – the electrical output – for clarity and consistency with other claim language. Dependent claims are hereby objected due to dependency from objected claim 105. Appropriate action is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 105-106 and 117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20-22, 32, 35, 40, 42, 45, 56, 59-60, 64, 69 and 71 of copending Application No. 17/055,017 (reference application) in view of Silver (WO 2010/147683). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 105, the copending claims recite a method of monitoring one or more organic carbon compounds in a wastewater treatment system (a method of monitoring one or more agents in oxygenated water or wastewater in a water or wastewater treatment system; see copending claim 56), the method comprising: applying power to a bio-electrochemical sensor (see copending claim 56) comprising an anode electrode and a cathode electrode, wherein each of the anode and cathode electrodes (see copending claim 56) is within one chamber (said chamber is an inherent chacterisitcs of the system recite in copending claim 56) of the treatment system (see copending claim 56); measuring an electrical output of the bio-electrochemical sensor and correlating the electric output with metabolic activity of exo-electrogenic bacteria present in the chamber (see copending claim 56); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (see copending claim 56). Response dated: September 9, 2022
	The copending claims do not recite Response to Final Action dated May 10, 2022wherein the wastewater treatment system is an anaerobic digestion system, an anoxic digestion system, a denitrifying system, or a phosphorous removal svstem.
	In a related field of endeavor, Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising an anaerobic digestion system (anaerobic digestion system) (see claim 8) and the bio-electrochemical sensor is located within the anaerobic digestion system (a reactor includes an anode and cathode (the anode and cathode are the bio-electrochemical sensor); in one embodiment, the reactor is the anaerobic digestion system) (see claim 1 and claim 8). Additionally, Silver further discloses that the anode 204 and cathode 206 are located within a single chamber as shown in Fig. 2. Silver also discloses that in another embodiment, the system 300 shown in Fig. 3 is a single chamber (Silver, see pg. 16, lines 9-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the copending claims by incorporating the anode and cathode within an anaerobic digestion system as disclosed by Silver because said anode and cathode enhance methane production or controlling elements of an anaerobic digestion process (Silver, see pg. 3, lines 24-29).
	Regarding claim 106, the copending claims and Silver teach the method of claim 105.
	The copending claims do not recite wherein the one chamber is a denitrifying tank or a phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system reduces chemical oxygen demand and nitrogenous waste through denitrification; said bio-electrochemical system comprises a reactor, anode and cathode (the anode and cathode are the bio-electrochemical sensor)) (see pg. 11, lines 7-15 and claim 1) (the reactor is a denitrifying tank since denitrification is carried out in the reactor) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the copending claims by incorporating the anode and cathode within a denitrifying tank as disclosed by Silver because one of ordinary skill in the art would have been motivated to provide a system for reducing chemical oxygen demand and nitrogenous waste through denitrification (Silver, see claim 12).
	Regarding claim 117, the copending claims and Silver teach the method of claim 105 wherein the one chamber is a chamber within a reactor (said reactor is an inherent chacterisitcs of the system recite in copending claim 56) of the wastewater treatment system. 

Claims 107 and 109-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20-22, 32, 35, 40, 42, 45, 56, 59-60, 64, 69 and 71 of copending Application No. 17/055,017 (reference application) in view of Silver (WO 2010/147683) and further in view of Stein (USPN 5,288,406). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 107, the copending claims and Silver teach the method of claim 105.
	The copending claims do not recite wherein the one chamber comprises oxygen at a concentration of about s 2 mg/L and: (i) nitrate at a concentration from about 5 mg/L to about 100 mg/L; (ii) bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; or a combination of (i) and (ii).  
	In a related field of endeavor, Stein teaches a process for biologically purifying waste waters (see Entire Abstract) wherein waste water has a nitrate content between 30 mg/l and 215 mg/l (see C6/L55-60).
	The examiner takes note of the fact that the prior art range of 30-215 mg/l overlaps the claimed range of 5-100 mg/L. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the copending claims by selecting a nitrate concentration of 30-215 mg/l as disclosed by Stein because waste water passing from a biological reactor has said nitrate concentration (Stein, see C6/L54-60) therefore one of ordinary skill in the art would have been motivated to provide a desired nitrate concentration after treatment.
	Regarding claim 109, the copending claims and Silver teach the method of claim 105.
	The copending claims do not recite wherein the one chamber comprises nitrate at a concentration from about 5 mg/L to about 100 mg/L; bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; oxygen at a concentration of about s 2 mg/L; or any combination thereof.  
	In a related field of endeavor, Stein teaches a process for biologically purifying waste waters (see Entire Abstract) wherein waste water has a nitrate content between 30 mg/l and 215 mg/l (see C6/L55-60).
	The examiner takes note of the fact that the prior art range of 30-215 mg/l overlaps the claimed range of 5-100 mg/L. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the copending claims by selecting a nitrate concentration of 30-215 mg/l as disclosed by Stein because waste water passing from a biological reactor has said nitrate concentration (Stein, see C6/L54-60) therefore one of ordinary skill in the art would have been motivated to provide a desired nitrate concentration after treatment. 
	Regarding claim 110, the copending claims, Silver and Stein teach the method of claim 107, wherein the one or more organic carbon compounds (copending claims, i.e.  one or more agents) comprises a volatile fatty acid, an organic acid, a complex organic compound (organic matter such as an organic carbon compound; see claim 69), acetic acid, propionic acid, butyric acids, or any combination thereof.  
	Regarding claim 111, the copending claims, Silver and Stein teach the method of claim 107 for controlling delivery of one or more organic carbon compounds (copending claims, i.e.  one or more agents) in the wastewater treatment system (see copending claim 60), comprising: delivering one or more organic carbon compounds into the wastewater treatment system (see copending claim 60); monitoring a change in the electrical output in response to the one or more organic carbon compounds (see copending claim 60); and adjusting the delivery of one or more organic carbon compounds in response to a change in the electrical output (see copending claim 60).  
	Regarding claim 112, the copending claims, Silver and Stein teach the method of claim 111, wherein the adjusting step comprises real time adjustments in the delivery of the one or more organic carbon compounds (this is an inherent characteristic of the adjusting step recited in copending claim 60), wherein the delivery of the one or more organic carbon compounds is adjusted in response to a change in electrical output beyond a threshold (see copending claim 71).  

Claim 113 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20-22, 32, 35, 40, 42, 45, 56, 59-60, 64, 69 and 71 of copending Application No. 17/055,017 (reference application) in view of Silver (WO 2010/147683) in view of Stein (USPN 5,288,406) and further in view of Streets (WO 2014/172791). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 113, the copending claims, Silver and Stein teach the method of claim 111.
	The copending claims do not recite the method for controlling a nitrogen removal process and/or a phosphorous removal process in a wastewater treatment system.  
	In a related field of endeavor, Streets teaches a wastewater treatment system (see Entire Abstract) for controlling a nitrogen removal process in a wastewater treatment system (“the bio-electrochemical sensors may be adapted for the removal of…nitrogen compounds, phosphate”) (see pg. 27, lines 19-21). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of the copending claims by controlling nitrogen removal as disclosed by Streets because it is desirable to treat these contaminants in wastewater (Streets, see pg. 10, lines 10-15) and one of ordinary skill in the art would have been motivated to improve the quality of water.  

Claim 114 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20-22, 32, 35, 40, 42, 45, 56, 59-60, 64, 69 and 71 of copending Application No. 17/055,017 (reference application) in view of Silver (WO 2010/147683) in view of Stein (USPN 5,288,406) and further in view of Ledwell (US 2016/0272519). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 114, the copending claims, Silver and Stein teach the method of claim 112. 
	The copending claims do not recite wherein the threshold represents a change in a ratio of the value representing the amount of the one or more organic carbon compounds to a value representing the amount of nitrogen and/or phosphorous in the wastewater treatment system, and wherein the delivery of the one or more organic carbon compounds initiates, adjusts, maintains, or stops a nitrification process, a simultaneous nitrification and denitrification process, a denitrification process, and/or a carbon addition process.  
	In a related field of endeavor, Ledwell teaches a control system for nitrogen and phosphorus removal (see Entire Abstract) wherein the threshold represents a change in a ratio of the value representing the amount of the one or more organic carbon compounds to a value representing the amount of nitrogen and/or phosphorous in the wastewater treatment system (Ledwell, “carbon source such as…organic compounds” and “carbon source is dosed at a carbon to phosphorous ratio”, see ¶11 & ¶288), and wherein the delivery of the one or more organic carbon compounds initiates, adjusts, maintains, or stops a nitrification process, a simultaneous nitrification and denitrification process, a denitrification process (Ledwell, “the external carbon source acts as a carbon electron donor to promote biological denitrification”, see ¶126), and/or a carbon addition process.  
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to replace threshold of the copending claims with the threshold of Ledwell because the simple substitution of one known threshold means with another threshold means (ratio of one organic compounds to a value of phosphorous) will obviously result in a suitable threshold for a wastewater system with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of the copending claims by initiating denitrification as taught by Ledwell because it is beneficial to denitrify wastewater (Ledwell, see ¶78) and one of ordinary skill in the art would have been motivated to improve the quality of water.  

Claim 115 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20-22, 32, 35, 40, 42, 45, 56, 59-60, 64, 69 and 71 of copending Application No. 17/055,017 (reference application) in view of Silver (WO 2010/147683) in view of Stein (USPN 5,288,406) in view of Ledwell (US 2016/0272519) and further in view of Lee (USPN 5,482,630. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 115, the copending claims, Silver, Stein and Ledwell teach the method of claim 114, wherein Response to Final Action dated May 10, 2022the ratio of the value representing the amount of the one or more organic carbon compounds to a value representing the amount of the phosphorous is less than about 10:1; less than about 15:1 (Ledwell, “carbon source is dosed at a carbon to phosphorous ratio of 15:1”, see ¶288); less than about 20:1; less than about 25:1; less than about 30:1; less than about 35:1; less than about 40:1; less than about 45:1; or less than about 50:1.  
	Modified copending claims do not recite wherein: the ratio of the value representing the amount of the one or more organic carbon compounds to a value representing the amount of nitrogen is: about 0:1; about 1:1, about 2:1; about 3:1; about 4:1; about 5:1; about 6:1; about 7:1; about 8:1; about 9:1; or about 10:1, or greater than about 4:1; greater than about 5:1; greater than about 6:1; greater than about 7:1; greater than about 8:1; greater than about 9:1; greater than about 10:1; greater than about 11:1; or greater than about 12:1.
	In a related field of endeavor, Lee teaches a controlled denitrification process and system (see Entire Abstract) the ratio of the value representing the amount of the one or more organic carbon compounds to a value representing the amount of nitrogen is: about 1:1 (see claim 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the copending claims by selecting a C:N ratio of about 1:1 as disclosed by Lee because published research has indicated that optimum carbon to nitrogen ratio (C:N) for denitrification is 1:1 (Lee, see C6/L48-60). 

Claim 116 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20-22, 32, 35, 40, 42, 45, 56, 59-60, 64, 69 and 71 of copending Application No. 17/055,017 (reference application) in view of Silver (WO 2010/147683) in view of Stein (USPN 5,288,406) and further in view of Amir (USPN 9,475,714). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 116, the copending claims, Silver and Stein teach the method of claim 111.
	Modified copending claims do not recite adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in response to the change in the electrical output. 
	Adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in view of Streets is interpreted to mean adjusting delivery of wastewater (which comprises nitrogen and/or phosphorous; Streets, see pg. 20, lines 26-30, see pg. 28, lines 10-11 and see Table 1) to the wastewater treatment system.   
	Amir teaches a method and system for treating wastewater (see Entire Abstract) comprising adjusting the flow rate in the influent (controlling the flow rates) (see C13/L37-41) in response to a monitored value (the monitored value is produced by a monitoring unit which will have an electrical output therefore will also have a change in electrical output) (see C13/L37-41) wherein the monitored parameter is selected from total nitrogen (see C3/L62-64). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the copending claims by adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in response to the change in the electrical output (i.e. adjusting the flow rate of the influent (wastewater stream) in response to a monitored nitrogen value) as disclosed by Amir because said adjusting step provides the benefit of maintaining a constant load on the treatment vessel (Amir, see C2/L25-28) which is desirable for balancing microbial culture in the process (Amir, see C1/L48-51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 105-106 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Silver (WO 2010/147683).
	Regarding claim 105, Streets teaches a method of monitoring one or more organic carbon compounds in a wastewater treatment system (electrode pairs used to predict the presence of soluble wastewater organics; volatile fatty acids generate current densities; see pg. 26, lines 18-28), the method comprising: applying power to a bio-electrochemical sensor (“power source 100 is coupled to bio-electrochemical sensor”; see pg. 24, lines 28-30) comprising an anode electrode (anode; see claim 28) and a cathode electrode (cathode; see claim 28), wherein each of the anode and cathode electrodes is within one chamber (bio-electrochemical sensors 110, 112, 114, 118 120 shown Fig. 10, each sensor comprises an anode and a cathode, are located in a single chamber therefore the anode and cathode electrodes are located in a single chamber) of the wastewater treatment system (bio-electrochemical sensors can be placed in a plurality of locations including an aerobic zone; see pg. 24, line 30 – pg. 25, line 5); measuring an electrical output of the bio-electrochemical sensor (“measuring a current response of the bio-electrochemical sensor in response to the potentiostatic sweep”; pg. 3, lines 28-32) and correlating the electrical output with metabolic activity of exo-electrogenic bacteria present in the chamber (“the output of the bio-electrical sensor is indicative of a metabolic activity of exo-electrogenic bacteria”; see pg. 9, lines 20-22); and correlating the electrical output with the one or more organic carbon compounds in the wastewater treatment system (“using...potentiostatic sweeps…the electrode surface will be generated and correlated with the current densities generated by consumption of volatile fatty acids” and “electrode pairs…used to predict the presence of soluble wastewater organics”; volatile fatty acids are organic carbon compounds; see pg. 26, lines 20-28).Page 4 of 15Appl. No. 16/645,082Response dated: September 9, 2022
	Streets does not teach Response to Final Action dated May 10, 2022wherein the wastewater treatment system is an anaerobic digestion system, an anoxic digestion system, a denitrifying system, or a phosphorous removal system.
	In a related field of endeavor, Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising an anaerobic digestion system (anaerobic digestion system) (see claim 8) and the bio-electrochemical sensor is located within the anaerobic digestion system (a reactor includes an anode and cathode (the anode and cathode are the bio-electrochemical sensor); in one embodiment, the reactor is the anaerobic digestion system) (see claim 1 and claim 8). Additionally, Silver further discloses that the anode 204 and cathode 206 are located within a single chamber as shown in Fig. 2. Silver also discloses that in another embodiment, the system 300 shown in Fig. 3 is a single chamber (Silver, see pg. 16, lines 9-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Streets by incorporating the anode and cathode within an anaerobic digestion system as disclosed by Silver because said anode and cathode enhance methane production or controlling elements of an anaerobic digestion process (Silver, see pg. 3, lines 24-29).
	Regarding claim 106, Streets and Silver teach the method of claim 105.
	Streets does not teach wherein the one chamber is a denitrifying tank or a phosphorous removal tank.
	Silver teaches systems and devices for treating and monitoring water, wastewater and other biodegradable matter (see Entire Abstract) comprising a waster an denitrifying tank (the bio-electrochemical system reduces chemical oxygen demand and nitrogenous waste through denitrification; said bio-electrochemical system comprises a reactor, anode and cathode (the anode and cathode are the bio-electrochemical sensor)) (see pg. 11, lines 7-15 and claim 1) (the reactor is a denitrifying tank since denitrification is carried out in the reactor) and the bio-electrochemical sensor is located within the denitrifying tank (the anode and cathode are located within the reactor in which denitrification is carried out).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Streets by incorporating the anode and cathode within a denitrifying tank as disclosed by Silver because one of ordinary skill in the art would have been motivated to provide a system for reducing chemical oxygen demand and nitrogenous waste through denitrifϊcation (Silver, see claim 12).
	Regarding claim 117, Streets and Silver teach the method of claim 105 wherein the one chamber is a chamber within a reactor (Streets, corresponds to primary chamber 44 in tank shown in Fig. 10) of the wastewater treatment system.

Claims 107 and 109-110 are rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Silver (WO 2010/147683) and further in view of Stein (USPN 5,288,406).
	Regarding claim 107, Streets and Silver teach the method of claim 105.
	The combination of references does not teach wherein the one chamber comprises oxygen at a concentration of about                         
                            ≤
                        
                     2 mg/L and: (i) nitrate at a concentration from about 5 mg/L to about 100 mg/L; (ii) bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; or a combination of (i) and (ii).  
	In a related field of endeavor, Stein teaches a process for biologically purifying waste waters (see Entire Abstract) wherein waste water has a nitrate content between 30 mg/l and 215 mg/l (see C6/L55-60).
	The examiner takes note of the fact that the prior art range of 30-215 mg/l overlaps the claimed range of 5-100 mg/L. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Streets by selecting a nitrate concentration of 30-215 mg/l as disclosed by Stein because waste water passing from a biological reactor has said nitrate concentration (Stein, see C6/L54-60) therefore one of ordinary skill in the art would have been motivated to provide a desired nitrate concentration after treatment. 
	Regarding claim 109, Streets and Silver teach the method of claim 105.
	The combination of references does not teach wherein the one chamber comprises nitrate at a concentration from about 5 mg/L to about 100 mg/L; bio-available carbon at a concentration from 0 mg/L to about 100 mg/L; oxygen at a concentration of about s 2 mg/L; or any combination thereof.  
	In a related field of endeavor, Stein teaches a process for biologically purifying waste waters (see Entire Abstract) wherein waste water has a nitrate content between 30 mg/l and 215 mg/l (see C6/L55-60).
	The examiner takes note of the fact that the prior art range of 30-215 mg/l overlaps the claimed range of 5-100 mg/L. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Streets by selecting a nitrate concentration of 30-215 mg/l as disclosed by Stein because waste water passing from a biological reactor has said nitrate concentration (Stein, see C6/L54-60) therefore one of ordinary skill in the art would have been motivated to provide a desired nitrate concentration after treatment. 
	Regarding claim 110, Streets, Silver and Stein teach the method of claim 107, wherein the one or more organic carbon compounds comprises a volatile fatty acid (Streets, i.e. volatile fatty acids, see pg. 26, lines 18-25), an organic acid, a complex organic compound, acetic acid, propionic acid, butyric acids, or any combination thereof.  

Claims 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Silver (WO 2010/147683) in view of Stein (USPN 5,288,406) and further in view of Ledwell (US 2016/0272519).
	Regarding claim 111, Streets, Silver and Stein teach the method of claim 107.
	The combination of references does not teach a method for controlling delivery of one or more organic carbon compounds in the wastewater treatment system, comprising the steps of: delivering one or more organic carbon compounds into the wastewater treatment system; monitoring a change in the electrical output in response to the one or more organic carbon compounds; and adjusting the delivery of one or more organic carbon compounds in response to a change in the electrical output.  
	In a related field of endeavor, Ledwell teaches a control system for nitrogen and phosphorus removal (see Entire Abstract) comprising the steps of: delivering the one or more organic carbon compounds into the system (“an external carbon source to dispense carbon-containing supply to the vessel”) (¶32); and adjusting the delivery of the one or more organic carbon compounds in response to a change in the electrical output (“adjust a rate of addition of the external carbon based on the measurements of the first sensor and second sensor”) (see ¶37) (the sensors will provide a change in electrical output).
	It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of Streets by incorporating the delivery and adjusting steps of Ledwell because delivery of external carbons denitrify wastewater (Ledwell, see ¶7 & ¶11) which would motivate one of ordinary skill in the art to improve the quality of water and because adjusting of said external carbons is desirable to efficiently adjust to changing demands (Ledwell, see ¶15).
	Regarding claim 112, Streets, Silver, Stein and Ledwell teach the method of claim 111, wherein the adjusting step comprises real time adjustments (Streets, “bio-electrochemical sensors allow for real-time communication”, see pg. 24, lines 24-26) (the combination of Streets and Ledwell teaches an adjusting step comprises real time adjustment because the real-time communication will enable real-time adjustments) in the delivery of the one or more organic carbon compounds, wherein the delivery of the one or more organic carbon compounds is adjusted in response to a change in electrical output beyond a threshold (Ledwell, [“i]f the effluent nitrate value is above the set point, the speed of the chemical feed pump will be increased to promote additional denitrification”, see ¶153; a set-point is a threshold).
	Regarding claim 113, Street, Silver, Stein and Ledwell teach the method of claim 111 for controlling a nitrogen removal process and/or a phosphorous removal process in a wastewater treatment system (Ledwell, the level of nitrogen or phosphorus present is adjusted based on sensor data, see ¶21) (Streets, “for the removal of…nitrogen compounds…”, see pg. 27, lines 19-21).
	Regarding claim 114, Street, Silver, Stein and Ledwell teach the method of claim 112, wherein the threshold represents a change in a ratio of the value representing the amount of the one or more organic carbon compounds to a value representing the amount of nitrogen and/or phosphorous in the wastewater treatment system (Ledwell, “carbon source such as…organic compounds” and “carbon source is dosed at a carbon to phosphorous ratio”, see ¶11 & ¶288), and wherein the delivery of the one or more organic carbon compounds initiates, adjusts, maintains, or stops a nitrification process, a simultaneous nitrification and denitrification process, a denitrification process (Ledwell, “the external carbon source acts as a carbon electron donor to promote biological denitrification”, see ¶126), and/or a carbon addition process.  

Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Silver (WO 2010/147683) in view of Stein (USPN 5,288,406) in view of Ledwell (US 2016/0272519) and further in view of Lee (USPN 5,482,630).
	Regarding claim 115, Street, Silver, Stein and Ledwell teach the method of claim 114, wherein: Response to Final Action dated May 10, 2022the ratio of the value representing the amount of the one or more organic carbon compounds to a value representing the amount of the phosphorous is less than about 10:1; less than about 15:1 (Ledwell, “carbon source is dosed at a carbon to phosphorous ratio of 15:1”, see ¶288); less than about 20:1; less than about 25:1; less than about 30:1; less than about 35:1; less than about 40:1; less than about 45:1; or less than about 50:1.  
	The combination of references does not teach wherein the ratio of the value representing the amount of the one or more organic carbon compounds to a value representing the amount of nitrogen is: about 0:1; about 1:1, about 2:1; about 3:1; about 4:1; about 5:1; about 6:1; about 7:1; about 8:1; about 9:1; or about 10:1, or greater than about 4:1; greater than about 5:1; greater than about 6:1; greater than about 7:1; greater than about 8:1; greater than about 9:1; greater than about 10:1; greater than about 11:1; or greater than about 12:1.
	In a related field of endeavor, Lee teaches a controlled denitrification process and system (see Entire Abstract) the ratio of the value representing the amount of the one or more organic carbon compounds to a value representing the amount of nitrogen is: about 1:1 (see claim 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Streets by selecting a C:N ratio of about 1:1 as disclosed by Lee because published research has indicated that optimum carbon to nitrogen ratio (C:N) for denitrification is 1:1 (Lee, see C6/L48-60). 

Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over Streets (WO 2014/172791) in view of Silver (WO 2010/147683) in view of Stein (USPN 5,288,406) in view of Ledwell (US 2016/0272519) and further in view of Amir (USPN 9,475,714).
	Regarding claim 116, Street, Silver, Stein and Ledwell teach the method of claim 111.
	Adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in view of Streets is interpreted to mean adjusting delivery of wastewater (which comprises nitrogen and/or phosphorous; Streets, see pg. 20, lines 26-30, see pg. 28, lines 10-11 and see Table 1) to the wastewater treatment system.   
	The combination of references does not teach further comprising adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in response to the change in the electrical output.
	Amir teaches a method and system for treating wastewater (see Entire Abstract) comprising adjusting the flow rate in the influent (controlling the flow rates) (see C13/L37-41) in response to a monitored value (the monitored value is produced by a monitoring unit which will have an electrical output therefore will also have a change in electrical output) (see C13/L37-41) wherein the monitored parameter is selected from total nitrogen (see C3/L62-64). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Streets (as modified by Ledwell) by adjusting delivery of nitrogen and/or phosphorous to the wastewater treatment system in response to the change in the electrical output (i.e. adjusting the flow rate of the influent (wastewater stream) in response to a monitored nitrogen value) as disclosed by Amir because said adjusting step provides the benefit of maintaining a constant load on the treatment vessel (Amir, see C2/L25-28) which is desirable for balancing microbial culture in the process (Amir, see C1/L48-51) and this is desirable in Streets because the wastewater treatment system of Streets relies on microbial activity for biologically treating wastewater (Streets, see pg. 1, line 28-pg. 2 line 5 and pg. 27, lines 14-18). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778